             Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 1 of 6




1

2

3

4

5
                                    UNITED STATES DISTRICT COURT
6
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                       NO.
8    OPERATING ENGiNEERS
     CONSTRUCTION INDUSTRY HEALTH
9
     AND SECURITY FUND; LOCALS 302                                COMPLAINT TO COMPEL AUDIT
10
     AND 612 OF THE INTERNATIONAL
     UNION OF OPERATING ENQiNEERS-
11   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12   ALASKA OPERATING ENGINEERS-
     EMPLOYERS TRAINING TRUST FUND,
13

                                         Plaintiffs,
14

i5                           V.



16   THE CITY OF UNALASKA, a
     municipality of the State of Alaska,
!7
                                         Defendant.
18

19
                 Plaintiffs Locals 302 and 612 of the international Union of Operating
20
     Engineers Construction industry Health and Security Fund, Locals 302 and 612 of
21
     the fnternationa! Union of Operating Engineers-Employers Construction Industry
22

     Retirement Fund, and Alaska Operating Engineers-Employers Training Trust Fund
23

24   and allege:

25


26
     COMPLAINT TO COMPEL AUDIT                                             Reid, McCarthy, Ballew & Lcahy, L.L.P.
                                                                                            ATTORNEYS AT LAW
     Page lot 6                                                             100 WEST HAKIUSON STKEF-T • NOKTI 1 TOWER, SUITE 300
     G:\01-01999\541\Unafast(a 2024S 1-15- COMPEL\Complaint.doc
                                                                                        SEATTLE, WASHINGTON 9B119
                                                                                 TH.F.PHONE: (206) 285-0464 • FAX: (206) 285-8925
                Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 2 of 6




1

2

3
                    They are unincorporated associations operating as trust funds pursuant to

4        Section 302 of the Labor Management Relations Act of 1947, as amended, to

5        provide medical, retirement, and training benefits for eligible participants. Plaintiffs'

6
         offices are located in King County, Washington.
7
                                                                    11.
8
                    The Court has jurisdiction over the subject matter of this action under Section
9
         502 (e)(l) and (f) of the Empioyee Retirement Income Security Act of 1974
10

11
         ("ERISA"), 29 U.S.C. §1132 (e)(l) and (f) and under Section 301 (a) of the Taft-

12       Hartley Act, 29 U.S.C. §185 (a).

13                                                                  Ill

14                  Venue is proper in this district under Section 502 (e)(2) of ERISA. 29 U.S.C.
15
         §1132 (e)(2), because plaintiff Trusts are administered in this district,
16
                                                                    iV.
17
                    Defendant is a municipality of the State of Alaska.
18
                                                                    V.
19

20                  Defendant is bound to a collective bargaining agreement with Local 302 of the

21       international Union of Operating Engineers (hereinafter "Local"), under which

22       Defendant is required to promptiy and fully report for and pay monthly contributions

23
         to the Plaintiff Trusts at varying, specified rates for each hour of compensation
24
         Defendant pays to its employees who are members of the bargaining unit
    25

    26
         COMPLAINT TO COMPEL AUDIT                                        Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                          ATTOKNLYSATLAW
         Page 2 of 6
         G:\01-01999\541\Unalasha 20245 1-15. COMPEUComplaint.doc         100 WLST HARRiSON STREET • NORTH TOWER, SUiTE 300
                                                                                      SEATTLE, WASf iINGTON Wl !9
                                                                               Tr:U;PHONH: (206) 2HS-CH64 • FAX: (206) 2S5.WZ5
                                                                                                .^^s^.-,
             Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 3 of 6




      represented by the Local (such bargaining unit members are any of Defendant's part

      time or full time employees who perform any work task covered by the Defendant's
2

3     labor contract with the Local, whether or not those employees actually join the

4     Local).

5
                                                                  V!.

6
                 Defendant accepted the Plaintiffs' respective Trust Agreements and thereby
7
      agreed to audits by the Piaintiff Trusts of its records as follows, in part
8
                 The Board may require the Employers, any Signatory Association, any
9                Individua! Employer, the Union, any Employee or other beneficiary to promptly
                 furnish to the Trustees, on demand, such payroll records, information, data,
\Q
                 reports, or documents reasonably required for the purposes of administration
11               of the Fund. The parties agree that they will use their best efforts to secure
                 compliance with any reasonable request of the Board for any such
12               information, data, reports or documents. The Trustees, or their authorized
                 representatives, may examine the pertinent payroll records of each individual
13               Empioyer with respect to the Employees benefiting from this Agreement
                 whenever the Trustees in connection with the proper administration of the
14
                 Fund deem such examination necessary or advisable.
15
                 fn the event that any such audit shall determine that the individual Employer is
16               delinquent in the payment of contributions due the Fund, the Individual
                 Employer shall be obligated for the cost of such audit; provided, however, that
17               the Board of Trustees may waive the imposition of such costs upon good
                 cause shown,
18

                                                                  VII.
19

20               The Trustees of Plaintiff Trusts deem it both necessary and advisable to the

21    proper administration of the Trusts that their authorized representatives examine the

 22   Defendant's books and records for the inclusive period of January 1, 2015 through

13
      the Present Date to determine if the Defendant previously reported for and paid to the
 24

 25

 26
      COMPLAINT TO COMPEL AUDIT                                          Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                         ATTORNEYS AT LAW
      Page 3 of 6                                                        100 WEST HARRiSON STREET • NORTi 1 TOWER, SUITE 300
      0:\01-01999\541\Una(aska 20245 1-15- COMPEL\Complaint.doc
                                                                                     SEATTLE, WASHINGTON 98119
                                                                              TF.U-1PHONL (206) 2^-0464 • FAX: (206)2K5-S925
              Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 4 of 6




      Trusts all of the amounts due them for the inclusive employment of members of the
\
      bargaining unit represented by the Local for said period.
2

3
                                                                   Vlli.

4
                 On or about November 15, 2019, Plaintiff Trusts' auditors sent a document
5
      request to the Defendant requesting the following documents:
6

                  1. Transmittals (monthly contribution reports) to the Trust for the period of
7
                             October 2018 - December 2018, and July 2017 ~ September 2017.
8
                 2. Job classification documentation for the following employees (i.e.
9                      workers compensation reports, screen shot of job title or job description
                       from human resource database, organization chart, phone lists
10                     including title, signed job applications, business cards, department/job
                       code etc.):
II

12
                              Name and SociaLSecunty

13                            Earnshaw, Z.
                              Kresh, K.
14                            Leakenoff, K.
                              Doyle, T.
f5
                              Hahn, B.
                              Shockley, J.
16
                             Tolai, T.
17                            Chamberiin, C.
                              Sabater, T.
{8                            Tuavale, T.
                             Ah Siu, T.
19
                              Batten, L.
                              M. Bautista
20
                              Blakeley, B.
21                            Bliss, P.
                              Brown, S.
22                            Burnham, A.
                              Chamberlain, C.
 23
                              ClementA/alley, A.
                              Cohenour, T.
 24

 25

 26
      COMPLAINT TO COMPEL AUDIT                                            Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                           ATTORNEYS AT LAW
      Page 4 of 6
      G.\01-01999\541\Una!aska 20245 1-15- COMPELVCotnplaint.doc           100 WEST HARRiSON STREET • NORTH TOWFK, SLJ1TC WO
                                                                                       9FATTLH, WASH) NO TON 98119
                                                                                TELEPHONE; (206) 285-0464 • FAX: (206)285-8925
             Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 5 of 6




                To date Defendant has failed to make all of the requested records available for

     the thorough examination the Trustees deem necessary and advisable to the proper

     administration of the Trusts.

                WHEREFORE. Plaintiffs pray the court as follows:

                 1. That the Court enter an Order Compelling Audit under which the

     Defendant shail be directed by the Court, within a specified time to make available to

     the authorized representatives of the Trustees of the Trusts the foliowing documents:


9                            A, Transmittals (monthly contribution reports) to the Trust for the
                                         period of October 2018 - December 2018, and July 2017 -
10
                                         September 2017.
II
                             B. Job classification documentation for the following employees (i.e.
12                                 workers compensation reports, screen shot of job title or job
                                   description from human resource database, organization chart,
13                                       phone lists including title, signed job applications, business
                                         cards, department/job code etc.):
14
                             Name and Social Securitv
15

                             Earnshaw, Z.
16
                             Kresh, K.
17                           Leakenoff, K.
                             Doyle, T.
18                           Hahn, B.
                             Shockley, J.
19
                             Tolai. T.
                             Chamberlin, C.
20
                             Sabater, T.
21                           TuavaJe, T.
                             Ah Siu, T.
22                           Batten, L.
                             M. Bautista
23
                             Biakeley, B.
                             Bliss, P.
24
                             Brown, S.
25                           Burnham, A.

26
     COMPLAINT TO COMPEL AUDIT                                               Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                              ATTORNEYS AT LAW
     Page 5 of 6
     G.\01-01999\541UJnalasl<a 20245 1-15- COMPEL\Complain(.ctoc             100 WEST ] [ARR1SON STKRiH' • NORTi'i TOWER, SUITE 300
                                                                                          S^ATrLK, WASHINGTON WU19
                                                                                  TELEPHONE; (206) 285-0464 • FAX: (206)285-8925
                                                                                                  (Sn^y^w
           Case 2:19-cv-02012-TSZ Document 1 Filed 12/09/19 Page 6 of 6




                            Chamberlain, C.
1
                            CIement-Vailey, A.
                            Cohenour,                                       T.           ,       .
2

3               2. Afford to the authorized representatives of the Trustees of the Trusts

4    both ample time and opportunity to examine all such materials of Defendant at such

5    time and at such place as shall be convenient to the Trustees' authorized

6
     representatives.
^
                3. For judgment against the Defendant for:
8
                            A. A!l of the Plaintiff's attorney's fees incurred in gaining auditor
9
                                       access to Defendant's records: ,
10


11                          B. All auditing expenses incurred by the Trusts in conducting the

12                                      audit;

13                          C. All of the Plaintiffs' costs incurred in gaining auditor access to

H                                       defendant's records; and
15
                            D. For such other and further relief as the Court may deem just and
16
                                       equitable.
17
                 DATED this ^ day of December, 2019.
18
                                                                REID, MCCARTHY, BALLEW & LEAHY,
19
                                                                L.L.P.

20

21
                                                                Russell J. Reiotrv\?A #2560
22                                                              Attorney for Plaintiffs

23


24

25

26                                                                            Reid, McCarthy, Ballew & Leahy, L.L.P.
     COMPLAINT TO COMPEL AUDIT
                                                                                               ATTORNEYS AT LAW
     Page 6 of 6                                                               100 WEST HARRISON STREET • NORTH TOWEit, SUITE 300
     G:\01-01999\54UUnaiaska 20245 1-15- COMPEL\Complaint.doc
                                                                                          SEATTLR. WASHINGTON 98119
                                                                                   TELEPHONE: (206) 285-0464 * FAX: (206)285-8925
                                                                                                    fflrfs^a^™
